In a proceeding to invalidate petitions designating Dominic Jacangelo as a candidate in the Right to Life Party Primary Election to be held on September 10,1981 for the public office of Suffolk County Legislator, 13th Legislative District, the appeal is from a judgment of the Supreme Court, Suffolk County (Gerard, J.), dated August 21, 1981, which, inter alia, dismissed the proceeding. Judgment affirmed, without costs or disbursements. We find no merit in appellant’s contention that the designating petition failed to validly designate the office in issue (see Matter of Donnelly v McNab, 83 AD2d 896). Mollen, P. J., Hopkins, O’Connor and Weinstein, JJ., concur.